ORDER

PER CURIAM.
Defendant appeals following his conviction by a jury of second degree murder in violation of § 565.021 RSMo 1994, for which he was sentenced to life imprisonment. Defendant asserts error in the trial court’s refusal to instruct on the lesser included offense of involuntary manslaughter, the exclusion of certain testimony, and various rulings concerning the scope of closing arguments. Defendant also appeals the denial of his Rule 29.15 motion.
We have reviewed the briefs of the parties and the record on appeal and find Defendant’s claims of error are without merit. We further find that an extended opinion would serve no jurisprudential purpose. The judgments are affirmed in accordance with Rules 30.25(b) and Rule 84.16(b).